United States Court of Appeals
                                                                                 Fifth Circuit
                                                                              F I L E D
                    IN THE UNITED STATES COURT OF APPEALS
                                                                               August 5, 2004
                             FOR THE FIFTH CIRCUIT
                                                                           Charles R. Fulbruge III
                              __________________________                           Clerk

                                     No. 03-60979
                                  Summary Calendar
                              __________________________


C. W. WATTLE; TRAVELER’S INSURANCE COMPANY
                                                                    Plaintiffs - Appellees,

versus

BARKO HYDRAULICS L.L.C.,

                                                                   Defendant - Appellant.

                ___________________________________________________

                     Appeal from the United States District Court
                        for the Northern District of Mississippi
                                 (No. 1:01-CV-195-M)
                ___________________________________________________


Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.
                *
PER CURIAM:

         Barko Hydraulics L.L.C. (“Barko”) manufactures large and expensive machines

called “feller-bunchers.” Used in the logging industry, feller-bunchers utilize saws to

shear off trees near their base and metal arms to stack the logs on the ground. C.W. Wattle

(“Wattle”), a veteran logger with 30 years of experience, purchased a feller-buncher from


         *
        Pursuant to 5th Cir. R. 47.5, the Court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth
in 5th Cir. R. 47.5.4.
Barko in 1998. Soon after the purchase, Wattle was operating the feller-buncher when it

caught on fire, destroying much of the machine. Wattle sued Barko for breach of various

warranties. After a three-day trial, during which experts testified on the cause of the fire

and the value of the feller-buncher, the jury returned a verdict for Wattle. Barko moved

the district court for judgment as a matter of law and for a new trial. Both motions were

denied, Barko appeals.

       We must affirm the district court’s denial of Barko’s motion for a new trial unless

there is a “clear showing of an abuse of discretion” by the district court. Hidden Oaks Ltd.

v. City of Austin, 138 F.3d 1036, 1049 (5th Cir. 1998). Barko argues that the district court
                                                                         2
abused its discretion by allowing the submission of expert opinions, after the close of

discovery, from Jim Swain (“Swain”) and Dan Olsen (“Olsen”)—both of whom testified

as to the cause and origin of the fire. In particular, Barko claims that it was prejudiced by

the late-designated experts. See Campbell v. Keystone Aerial Surveys, 138 F.3d 996 (5th

Cir. 1998); Bradley v. U.S., 866 F.2d 120 (5th Cir. 1989). In the cases Barko relies on, the

parties were prejudiced because they lacked adequate time to prepare for the expert

witnesses; here, however, Barko had ample opportunity to prepare—Swain and Olsen



       2
        Barko has two other complaints regarding witnesses. First, Barko argues that
Wattle inappropriately testified to the after-value of the feller-buncher, an argument
without merit considering Wattle did not testify at all about the after-value of the feller-
buncher. Second, Barko asserts that the testimony of another witness on the issue of
damages, Dexter Meredith, was prejudicial because Barko “had no idea” about the
contents of Meredith’s opinions. The evidence does not support Barko’s claim:
Meredith was listed as a witness on the pretrial order and his background as a claims
adjuster was also disclosed.

                                             2
were designated by Wattle over a year before trial.

       Barko also asserts that Olsen’s testimony was neither relevant nor reliable, two

requirements for admission of expert testimony.              See Daubert v. Merrell Dow

Pharmaceuticals, Inc., 509 U.S. 579, 592 (1993). The district court concluded, based on

Olsen’s professional background, the scope of his investigation, and the methodology of

his report, that Olsen’s report was reliable. Barko fails to rebut these findings, instead

offering arguments that conflate the reliability of the report with its correctness. But as this

Court has noted, under Daubert one “need not prove to the judge that the expert’s

testimony is correct.” Moore v. Ashland Chemical Inc., 151 F.3d 269, 276 (5th Cir. 1998).

The district court did not abuse its discretion, and accordingly we will not overturn its

denial of Barko’s motion for a new trial.

       Barko also claims that he deserves judgment as a matter of law. We review the

district court’s ruling on a motion for judgment as a matter of law de novo. See, e.g.,

Mississippi Chemical Corp. v. Dresser-Rand Co., 287 F.3d 359, 365 (5th Cir. 2002). A

judgment as a matter of law is granted by the district court if “there is no legally sufficient

evidentiary basis for a reasonable jury to find” for Wattle. Fed. R. Civ. P. 50(a); Whitehead

v. Food Max of Mississippi, Inc., 3 F.3d 265, 269 (5th Cir. 1998). Barko relies exclusively

on Coursey v. Broadhurst, 888 F.2d 338 (5th Cir. 1989). In Coursey, the plaintiff failed to

submit any proof of the after-value for the tractor of his damaged tractor-trailer, and the

plaintiff lost his appeal because of that omission. Barko asserts that Coursey requires this

Court to separate a product into its component parts and the parties to offer proof of


                                               3
damage for each component. Specifically, Barko argues that the sawhead and the rest of

the feller-buncher were in fact two separate entities, and that Wattle’s failure to offer proof

of damage to the sawhead alone entitles Barko to judgment as a matter of law. There is

no language in Coursey, however, to support Barko’s contention. The court there was

faced with the limited question of sufficiency of proof vis-à-vis the tractor—the question

of trailer damages was not appealed—and did not face the questions of first, whether the

trailer was part of the tractor or vice versa, or second, whether proof of damage to the
                                                     3
tractor-trailer was sufficient for the tractor alone. Barko’s reliance on Coursey is thus

misguided and the district court was correct to find that the proof of damages for the

whole feller-buncher was proper.

       Accordingly, we AFFIRM the judgment of the district court.




       3
       We also reject Barko’s objection to the jury instructions because the objection
was premised on this faulty separation claim.

                                              4